Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (US 2014/0027023) in view of Nikolaevich et al. (RU 2576286) (Nikolaevich).
	Johansen discloses a vessel comprising a bottom and a neck and a method for manufacturing the vessel which involves a. forming a tube by rolling at least one flat blank such that the edges join, b. friction-welding (friction stir welding) the mated edges such that same are displaced and c. hot deformation (hot working) of at least part of the welded tube, said tube being given the shape of the vessel.  Johansen fails to disclose (1) the flat blank is a sheet of thermally non-hardenable aluminium alloy that has first been cold-worked with a degree of residual deformation in the range of 0.5-15%, and (2) hot deformation is carried out at a temperature of 230-520°C.


strength.  The selection of the temperature for the (2) hot deformation (230-520°C)(hot rolling after forging onto a flat billet at a temperature of 420-460 degrees C as stated on page 3, second paragraph) from a limited range of possibilities is determined by the selection of a specific material to be used namely a non-hardenable aluminium alloy.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alloy characteristics by (1) cold-working with a degree of residual deformation in the range of 0.5-15%, which provides for an increase in durability and uniform
strength and (2) the selection of the temperature for the hot deformation (230-520°C) for durability and uniform strength.
	Re claim 2, see Nikolaevich page 2, under “SUBSTANCE:” heading for percentage of magnesium and manganese.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alloy characteristics based on Al-Mn, Al-Mg or Al-Mg-Mn systems to improve the structural qualities, strength, durability, etc. of the alloy.
	Re claim 3, see Nikolaevich, page 3, second paragraph, preliminary cold stretching is discussed. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alloy characteristics by subjecting the alloy to preliminary cold stretching to improve the structural qualities, strength, durability, etc. of the alloy.
	Re claim 4, see Nikolaevich, page 3, second paragraph, preliminary cold rolling is discussed. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alloy characteristics by subjecting the alloy to preliminary cold rolling to improve the structural qualities, strength, durability, etc. of the alloy.

	Re claim 6 hot working or hot rolling of Nikolaevich is on the entire length of tube and is carried out simultaneously from two ends of the tube.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alloy characteristics by subjecting the alloy to hot rolling simultaneously from two ends of the tube to improve the structural qualities, strength, durability, etc. of the alloy.
	Re claims 7 and 8, Official notice is taken that calibrating after welding and cleaning-out or grinding after welding are well known manufacturing steps.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to calibrate, cleaning-out and grind the weld to improve the appearance of the weld.
 	Re claims 10 and 11, the smooth bottom and necks are shown in part E of Fig. 1 of Johansen.
	Re claim 12, the bottom wall thickness of at least 1.5 times the cylindrical portion wall thickness is discussed in paragraph [38], lines 1-3 of Johansen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733